Order affirmed, with $10 costs and disbursements. Memorandum: Without attempting at this time to determine the sufficiency of the defense as pleaded, we believe that the defense should properly remain in the answer for disposition at the trial. All concur. (Appeal from an order of Monroe Special Term denying plaintiffs’ motion to strike out an affirmative defense contained in the answer of defendant Lincoln Rochester Trust Co.)
Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.